








Exhibit 10.3


THIS CONFIDENTIAL INFORMATION, NON-DISCLOSURE, NON-COMPETITION, NON-SOLICITATION
and RIGHTS TO INTELLECTUAL PROPERTY AGREEMENT (hereinafter the “Agreement”),
dated as of the later of the signature dates below by and between Graham Miao,
who currently resides at [ ] (“Employee”), and PDI, Inc., a New Jersey
corporation, having its principal place of business at Morris Corporate Center
1-Building A/B, 300 Interpace Parkway, Parsippany, New Jersey 07054 (“Employer”
or “PDI”).
WHEREAS, Employer is about to employ Employee in a position of trust and
confidence to aid Employer in its Business (as hereinafter defined);
WHEREAS, Employer desires to receive from Employee a covenant not to disclose
certain information relating to Employer’s Business and certain other covenants;
WHEREAS, as a material inducement to Employer to employ Employee, and to pay the
salary and other remuneration and provide benefits to Employee to be
paid/provided by PDI, Employee has agreed to such covenants; and
WHEREAS, Employer and Employee desire to set forth, in writing, the terms and
conditions of their agreements and understandings with respect to such
covenants.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto intending to be
legally bound, agree as follows:
1.
Business.    PDI is a leading provider of integrated multi-channel promotional
outsource services, which includes (outsourced) Dedicated Sales Teams, Shared
Sales Teams, Clinical Educator Teams and Medical Science Liaison Teams,
Marketing Services Segment and Product Commercialization Services, as well as
other promotional services including tele-detailing, digital promotion including
e-detailing, medical education and clinical


1

--------------------------------------------------------------------------------




educators throughout the United States of America for the pharmaceutical
industry, as well as nutritional, diagnostic and other healthcare providers
which services also include research and development activities (the
“Business”). The Business is highly competitive and specialized involving highly
sensitive information.
2.
Term of Agreement.    This Agreement shall continue in full force and effect for
the duration of Employee’s employment with PDI; provided, however, that after
the termination of Employee’s employment with PDI this Agreement shall remain in
effect until all of the obligations of the parties hereunder are satisfied or
have expired.

3.
Employer.    As used herein, the terms“PDI” and “Employer” shall also include
any business entity, which is at any time the parent ora subsidiary of PDI or
any corporation or other entity, or which is an affiliate of PDI by virtue of
common (although not identical) ownership, and for which Employee is providing
services in any form during his/her employment with PDI or any such other
corporation or entity including, but not limited to, Group DCA, L.L.C. (a
foreign limited liability company qualified to do business in New Jersey) and
Interpace BioPharma, L.L.C., a domestic New Jersey limited liability company.

4.
Notices.    Any notice required to, or permitted to, be given hereunder shall be
sufficient if in writing (a) delivered personally, (b) sent by first class
certified mail, return receipt requested, postage and fees prepaid, or (c) sent
by prepaid overnight delivery service, to the parties at the following addresses
(or at such other addresses as shall be specified by the parties in a like
notice):

If to Employer:        PDI, Inc.
Morris Corporate Center I
Building A/B
300 Interpace Parkway
Parsippany, New Jersey 07054
Attn.:    Human Resources


If to Employee:
Notices to the Employee should be sent to the address indicated on page 1 of
this document.




2

--------------------------------------------------------------------------------




All notices shall be deemed to have been given upon receipt if delivered
personally, or by recognized overnight courier, or five (5) days after mailing,
if mailed.
5.
Confidential Information, Non-Disclosure.    The Employee understands and
recognizes that his/her position with the Employer will afford the Employee
substantial access to Confidential Information (as that term is defined below),
the unauthorized use, disclosure and/or publication of which would cause the
Employer to suffer substantial damage to and interfere with the current or
contemplated Business of the Employer and may cause irreparable injury to
Employer. The Employee further understands and recognizes, therefore, that it is
in the Employer’s legitimate business interest to restrict the Employee’s use of
Confidential Information for any purposes other than the discharge of Employee’s
duties at the Employer in furtherance of the Business, and to limit any
potential appropriation of Confidential Information by the Employee for the
benefit of the Employer’s competitors and to the detriment of the Employer.
Accordingly, the Employee agrees as follows:


3

--------------------------------------------------------------------------------






a.
During and after the Employee’s employment with the Employer, the Employee will
not, without the prior written consent of the Employer, or as may otherwise be
required by law or legal process, communicate or disclose to any other person or
company, nor use for the Employee’s own personal benefit, except as may be
necessary in the performance of the Employee’s duties as an employee of the
Employer, any Confidential Information disclosed to him or her or of which the
Employee becomes aware or develops or is given access to by reason of the
Employee’s employment or association with the Employer.

b.
The term “Confidential Information” means any and all data and information
relating to the Employer and/or its Business (whether or not it constitutes a
trade secret) or data and information received by the Employer from third
parties including, but not limited to clients and business partners in
confidence (or subject to a Non-Disclosure covenant), which is, or has been,
disclosed to the Employee or of which the Employee became or becomes aware as a
consequence of his or her employment relationship with the Employer and which
has value to the Employer and is not generally known by its competitors
including, but not limited to, information concerning PDI’s integrated
multi-channel promotional services, other promotional services including
teledetailing, digital promotions including e-detailing, medical education and
clinical coordinators, digital network systems, business and marketing plans,
long range goals and objectives, assets and liabilities, technical and
engineering










4

--------------------------------------------------------------------------------




methodology, processes, and/or know how, research and development activities,
products, computer software and programs, marketing data, discounts and pricing,
functional specifications and financial or business affairs of the Employer
relating to services, clients, client lists, employees or employee compensation
projections, plans/development, accounting and marketing studies or analysis,
and information of third parties, which the Employer is required to maintain as
confidential. Confidential Information shall not include any data or information
that has been disclosed voluntarily to the public by the Employer (except when
such public disclosure has been made by the Employee or some other person
without authorization from the Employer), or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful and legitimate means.
The Employee hereby expressly agrees that Confidential Information is the
exclusive property of the Employer, to be held by the Employee in trust and
solely for the Employer’s benefit and shall not be used by the Employee or
disclosed by the Employee to others, either during or after the Employee’s
employment, without the Employer’s advance written consent or except where
required for the Employee to properly perform the Employee’s job duties for the
Employer. This promise is binding on the Employee regardless of the reason(s)
for the termination of the Employee’s employment. The Employee further agrees to
comply with all rules, policies and procedures established by the Employer from
time-to-time,

5

--------------------------------------------------------------------------------






which are designed to protect and ensure the continued confidentiality of the
Confidential Information.
c.
The Employee understands and agrees that upon termination of the Employee’s
employment with the Employer, the Employee will not take with him/her, or retain
without written authorization from the Employer, any documents, files or other
property of the Employer, and the Employee will promptly return to the Employer
any such documents, files or property in his/her possession or control,
including all copies, extracts, reproductions or notes, as may have been made by
or on behalf of the Employee. If the Employee has stored Confidential
Information on any personal desktop or laptop devices, Personal Digital
Assistants (“PDAs”), mobile/smart phones, external hard drives, “flash” or
similar USB storages devices, Fire Wire storage devices, digital music players,
digital tapes, floppy diskettes, CDs, DVDs, memory cards, zip diskettes, as well
as maintained in personal e-mail accounts (including web based e-mail accounts
such as Hotmail, Gmail, Yahoo, etc.) and other electronic or online
communications applications, such as text messaging, social media networks (i.e.
Facebook, Linked In, My Space, etc.), chat rooms and similar environments and
all other media, which can be utilized to store or transmit electronic data and
communications (regardless of whether the media utilized is owned by the
Employer, the Employee or a third party, or where the media is located) then the
Employee must make those devices available to the Employer or provide access to
those accounts or communications in order to enable the Employer to search for
such Confidential Information and to remove and/or make complete copies of the
media/communications and all information stored.


6

--------------------------------------------------------------------------------




Employee acknowledges and agrees that this list is not comprehensive and
includes technological advancements in methods, devices and locations for
storing and communicating data that could include Confidential Information
covered by this provision. For this purpose, the Employee agrees that he/she has
no expectation of privacy with respect to the various media and communications
referred to above.
In connection with this Agreement, the Employee recognizes that all documents,
files and property, which Employee has received and will receive from the
Employer including, but not limited to, handbooks, memoranda, policy manuals,
product specifications and other materials, with the exception of documents
relating to benefits to which the Employee might be entitled to, following the
termination of his/her employment with the Employer, are for the exclusive use
of the Employer and employees discharging their responsibilities on behalf of
the Employer, and that the Employee has no claim or right to the continued use,
possession or custody of such material following the termination of his/her
employment with Employer.
If Employee becomes legally compelled (by deposition, Interrogatory, request for
documents, Subpoena, civil investigative demand or similar process) to disclose
any Confidential Information, Employee shall provide Employer with prompt
written notice of such requirement so Employer may seek a protective order or
other appropriate remedy and/or waive compliance with the terms of this
Paragraph 5 of this Agreement. If such protective order or other remedy is not
obtained, or Employer waives compliance with the provisions of this Paragraph 5,
Employee agrees to furnish only that portion of the Confidential Information,
which he/she is advised by written opinion of legal counsel is legally required
and to exercise best efforts to obtain assurances that confidential treatment
will be accorded such Confidential Information.

7

--------------------------------------------------------------------------------




6.
Non-Solicitation.    Except as otherwise approved in writing by Employer,
Employeeagrees that Employee will not, directly or indirectly, with or through
any family member, or former directors, officers or employees of Employer, or
acting alone or as a member of a partnership or limited liability company or as
an officer, holder of or investor in as much as five (5%) percent of any
security of any class, director, employee, consultant or representative of any
corporation or other business entity (i) at any time whilst engaged as an
employee of the Employer, and for a period of 1 year following termination as an
employee, interfere with, or seek to interfere with the relationship or
otherwise alter, limit or terminate such relationship between the Employer and
the following: (a) any of the employees of the Employerat any time within 6
months prior to the cessation of Employee’s employment with the Employer, such
as inducing or attempting to induce any employee to leave employment with the
Employer or hire any such employee; (b) any of the customers or clients of the
Employer then existing or existing at any time within6 months prior to the
cessation of Employee’s employment with the Employer with which Employee
personally had contact or access to Confidential Information about, or (c) any
of the suppliers or licensees of the Employer, then existing or existing at any
time within 6 months prior to cessation of the Employee’s employment with the
Employer.

7.
Non-Competition.    It is recognized and understood by the parties hereto that
Employee, through Employee’s association with the Employer as an Employee, shall
acquire a considerable amount of knowledge and goodwill with respect to the
Business of the Employer, as well as access to the Employer’s clients, which
knowledge, goodwill and relationships are extremely valuable to Employer and
which would be extremely detrimental to Employer if used by Employee to compete
with Employer. It is therefore understood and agreed to by the parties hereto
that because of the nature of the Business of the Employer, it is necessary to
afford fair protection to Employer from competition by Employee. Consequently,
as a material


8

--------------------------------------------------------------------------------




inducement to employ Employee, Employee covenants and agrees that he/she will
not, directly or indirectly, with or through any family member, or former
director, officer or employee of Employer, or acting alone or as a member of a
partnership or limited liability company, or as an officer of or investor in as
much as five (5%) percent of any security of any class, director, employee,
consultant or representative of any corporation or other business entity (i) at
any time while engaged as an employee of the Employer, and for a period of 1
year following cessation as an employee for any reason, whether at the
insistence of either the Employer or Employee, own, manage operate, control,
consult with, or be employed by or with any person, firm, partnership,
association, corporation or other business entity which competes with the
Employer or performs services which are substantially similar to the Employer’s
in the biopharmaceutical or medical devices and diagnosis industries (including,
but not limited to provision of any dedicated sales teams, shared sales
teams,clinical teams or any combination of teams) in any State in which the
Employee worked, provided services or performed employment duties for the
Employer during the Employee’s last 1 year of employment with the Employer or
any commercialization provider serving the biopharmaceutical, medical devices
and/or diagnostic industries that directly compete with a product or which
Employee worked, performed services or performed employment duties for the
Employer during the Employee’s last year of employment with the Employer.
8.
Rights to Intellectual Property.    All inventions, improvements, modifications,
ideas, styles, trade names and the like, whether or not reduced to writing or
stored electronically or otherwise and whether or not protectable by patent,
trademark, copyright or other intellectual property law, which relate or are
susceptible for use directly or indirectly in the Employer’s Business that are
originated in whole, or in part, by Employee (alone or jointly with others)
during his/her term of employment with the Employer, irrespective of whether
they were conceived, developed, suggested or perfected (i) during the Employee’s
regular working


9

--------------------------------------------------------------------------------




hours, (ii) with the use of Employer’s time, materials or facilities or (iii)
within one (1) year following the termination of Employee’s employment with
Employer or otherwise attributable to Employee’s employment with Employer shall
become and remain the exclusive property of the Employer. If any one or more of
the aforementioned are deemed in any way to fall within the definition of “work
made for hire,” as such term is defined in 17 U.S.C. §101, such work shall be
considered a “work made for hire,” the copyright of which shall be owned solely
by, or assigned or transferred completely and exclusively to Employer. At the
request and expense of the Employer, the Employee shall cooperate with the
Employer, in applying for, prosecuting, and obtaining patent, trademark, service
mark, trade name and copyright registrations in the name of the Employer.
The Employee shall promptly disclose, grant and assign ownership to the
Employer, for its sole use and benefit any and all inventions, improvements,
information and copyrights (whether patentable or not), which he/she may
develop, acquire, conceive or reduce to practice, while employed by the Employer
(whether or not during usual working hours) together with all patent
applications, letters, patent, copyrights and reissues thereof, that may at any
time be granted for or upon any such invention, improvement or information;
provided, however, that Employee shall own any invention, which Employee can
demonstrate has no relationship to the Business, and which was neither
conceived, nor made by use of any of the time, facilities or materials of the
Employer. In connection therewith:
(i)
The Employee shall without charge, but at the expense of the Employer, promptly
at all times thereafter execute and deliver such applications, assignments,
descriptions and other instruments, as may be reasonably necessary or proper in
the opinion of the Employer to vest title to any such inventions, improvements,
technical information, patent applications, patents, copyrights or reissues
thereof in the Employer, and to enable it to obtain and maintain the entire
right and title thereto through the word; and


10

--------------------------------------------------------------------------------




(ii)
The Employee shall render to the Employer at its expense (including
reimbursement to the Employee of reasonable out-of-pocket expenses incurred by
the Employee and a reasonable payment for the Employee’s time involved in case
he/she is not then in its employ) all such assistance as it may require in the
prosecution of applications for said patents, copyright or reissues thereof, in
the prosecution, or defense of interferences, which may be declared involving
any said applications, patents or copyrights and in any litigation in which the
Employer may be involved relating to any such patents, inventions, improvements
or technical improvements.

In the event that the Employer is unable to, after reasonable effort, secure the
Employee’s signature on any document(s) needed to apply for or secure any
copyright or patent, for any reason whatsoever, Employee hereby designates the
Employer, and its duly authorized officers and agents, as Employee’s agent and
attorney-in-fact to execute and file any such application(s), and to perform all
other legally permitted acts to further the prosecution and issuance of
copyrights and patents, or similar protection thereon, which shall have the same
legal form and effect as if executed by Employee.
Employee hereby represents and warrants that Employee has fully described to
Employer on Schedule A appended hereto any idea, invention, product,
improvement, computer software program or other equipment or technology related
to the Business of the Employer (“Inventions”), not covered in this Paragraph 8,
which prior to his/her employment with the Employer, Employee conceived of or
developed, wholly or in part, and in which Employee has any right, title or
proprietary interest, and whether directly related to Employer’s Business, but
which has not been published or filed with the United States Patent or Copyright
offices or assigned or transferred to Employer. If there is no such Schedule A,
Employee represents that Employee has

11

--------------------------------------------------------------------------------




made no such Inventions at the time of signing this Agreement or Employee hereby
assigns such Inventions to Employer.
With respect to this Paragraph 8, it is agreed and acknowledged that during the
Employee’s employment, Employer may enter other lines of business, which are
related or unrelated to its current line of business, in which case this
Agreement would be expanded to cover such new lines of business.
In the event that the Employer gives written notice to the Employee that the
Employer elects not to apply for a patent in a jurisdiction for an item above,
which is patentable then Employee may, at his or her own cost and expense, apply
for a patent therefor inhisor her own name in such jurisdiction.
9.
Reasonableness of Restrictions.

a.
Employee has carefully read and considered the provisions of Paragraphs 5
through 8 hereof, and having done so agrees that the restrictions set forth
therein are fair and reasonable and are reasonably required for the protection
of the interests of the Employer, its stockholders, directors, officers and
employees and that the Employer would not have entered into this Agreement in
the absence of such restrictions and that any violation of any provisions of
Paragraphs 5 through 8 will result in irreparable injury to the Employer.
Employee further represents and acknowledges that (i) Employee has been advised
by the Employer to consult his/her counsel prior to execution and delivery of
this Agreement, and (ii) that the Employee has had full opportunity, prior to
execution and delivery of this Agreement, to review thoroughly this Agreement
with his/her counsel.Employee further understands and agrees that the Employer
shall be entitled to preliminary and permanent injunctive relief, without the
necessity of proving actual damages, as well as an equitable accounting of all
earnings, profits and other benefit, arising from any violation of Paragraphs 5
through 8, whic


12

--------------------------------------------------------------------------------




h rights shall be cumulative, and in addition to any other rights or remedies to
which the Employer may be entitled hereunder or now or hereafter existing in law
or equity. No delay or omission by a party hereto in exercising any right,
remedy or power hereunder or existing at law or in equity shall be construed as
a waiver thereof.
b.
To the extent any portion of any provision of this Agreement is held to be
invalid or unenforceable, the language shall be construed by limiting and/or
reducing it so as to be enforceable to the extent compatible with applicable
law. All remaining provisions and/or portions thereof shall remain in full force
and effect.

10.
Binding Effect.    This Agreement shall be binding upon and inure to the benefit
of and be enforceable by, Employer and its successors and assigns, and shall be
binding upon and inure to the benefit of and be enforceable by the Employee and
his or her estate, heirs, administrators and legal representatives. This
Agreement is not assignable by Employee but is assignable by Employer to any
successor to all, or substantially all, of its Business, assets or other
reorganization to which it may become a party, provided that, such assignee
assumes all of the obligations of the Employer hereunder.

11.
Entire Agreement and Amendment.

This Agreement, together with its attachment and any other collateral agreements
executed in connection herewith contain the entire agreement between the
Employer and Employee with respect to the restrictive covenants set forth in
Paragraphs 5 through 8hereof and supersedes all prior agreements, written or
oral, with respect thereto. This Agreement cannot be changed, modified, extended
or terminated, except upon written amendment executed by Employee and executed
on the Employer’s behalf by a duly authorized officer.
Nothing in this Agreement shall be construed as giving the Employee any right to
be retained by the Employer, or as changing or modifying the “at will” nature of
the Employee’s

13

--------------------------------------------------------------------------------




employment with the Employer. This means that the Employee’s employment with the
Employer may be terminated, at any time by either party, without notice or
reason.
12.
Governing Law, Consent to Jurisdiction.    This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New Jersey, without
regard to its conflicts of law provisions.Any claim arising out of, or relating
to this Agreement including, without limitation, any action commenced by
Employer for preliminary and permanent injunctive relief or other equitable
relief, shall be instituted in state court in the State of New Jersey, and each
party agrees not to assert by way of motion, as a defense or otherwise, in any
such claim, that it is not subject personally to the jurisdiction of such court,
that the claim is brought in an inconvenient forum, that the venue of the claim
is improper or that this Agreement or the subject matter, hereof may not be
enforced in or by such court. Each party further irrevocably submits to the
exclusive jurisdiction of such court in any such claim.

Any and all service of process and any other notice in any such claim shall be
effective against any party if given personally or by registered mail, return
receipt requested, mailed to such party as provided herein. Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by law.
13.
Usage.        All pronouns and any variations thereof referred to in the
masculine, feminine or neuter, singular or plural, as the context may require.
All terms defined in the Agreement in their singular or plural forms have
correlative meanings when used herein in their singular or plural forms,
respectively. Unless otherwise expressly provided the words “include” “includes”
and “including” do not limit the preceding words or terms and shall be deemed
followed by the words “without limitation”.

14.
Headings.    The headings in this Agreement are for reference only, and shall
not affect the interpretation of this Agreement.


14

--------------------------------------------------------------------------------




15.
Counterparts.    This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts, together shall constitute one, and the
same, instrument. Each counterpart may consist of a member of copies hereof each
signed by less than all, but together signed by all of the parties hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURES OF NEXT PAGE]
    

15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.
Employee
 
 
PDI, Inc
 
 
 
 
 
 
 
 
/s/ Graham Miao
 
By:
/s/ Jennifer Leonard
Graham Miao
 
Name:
Jennifer Leonard
 
 
Title:
SVP, Human Resources and IT
Dated: 10/14/14
 
Dated:
10/14/14
 
 
 
 
 
 
 
 
 
 
 
 








16